Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagayasu (9,701,221).
Regarding claim 1, Nagayasu discloses a vehicle seat comprising a backrest 10, a seat part 30 and a seat part upper portion 20 connected to the seat part and displaceable relative to the seat part, the backrest being connected to the seat part (via link 50) in such a manner as to be rotatable about a first axis of rotation (center or recliner 40), wherein the backrest and the seat part upper portion are connected to one another (via link 60) in such a way that, when the backrest is rotated about the first axis of rotation, the seat part upper portion is displaced relative to the seat part (figure 6 discloses the link 60 pushes the seat portion 20 forward).
Regarding claim 2, Nagayasu discloses the seat part upper portion is displaceable, preferably translationally displaceable, in a vehicle seat longitudinal direction (see figure 2).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Romca et al. (6,481,798).
Regarding claim 1, Romca et al. disclose a vehicle seat 5 comprising a backrest 5A, a seat part 5C and a seat part upper portion 5B connected to the seat part and displaceable relative to the seat part, the backrest being connected to the seat part in such a manner as to be rotatable about a first axis of rotation 10A, wherein the backrest and the seat part upper portion are connected to one another in such a way that, when the backrest is rotated about the first axis of rotation, the seat part upper portion is displaced relative to the seat part.
Regarding claim 2, Romca et al. disclose the seat part upper portion is displaceable, preferably translationally displaceable, in a vehicle seat longitudinal direction.
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goldman (4,504,090).
Regarding claim 1, Goldman discloses a vehicle seat 20 comprising a backrest 52, a seat part 28 and a seat part upper portion 34 connected to the seat part and displaceable relative to the seat part, the backrest being connected to the seat part in such a manner as to be rotatable about a first axis of rotation 61, wherein the backrest and the seat part upper portion are connected to one another in such a way that (via 55, 56), when the backrest is rotated about the first axis of rotation, the seat part upper portion is displaced relative to the seat part.
Regarding claim 2, Goldman discloses the seat part upper portion is displaceable, preferably translationally displaceable, in a vehicle seat longitudinal direction.
Regarding claim 3, Goldman discloses the backrest 52 and the seat part upper portion 34 are connected by means of a first lever element 55, which is connected to the backrest in such a manner as to be rotatable about a second axis of rotation 59 and connected to the seat part upper portion in such a manner as to be rotatable about a third axis of rotation 58.
Regarding claim 4, Goldman discloses the backrest and the seat part upper portion are connected by means of a first lever element 55 and a second lever element 56, which are respectively connected to the backrest in such a manner as to be rotatable about a second axis of rotation 59 and to the seat part upper portion in such a manner as to be rotatable about a third axis of rotation 58.
Regarding claim 5, Goldman discloses wherein viewed in a vehicle seat height direction, the first axis of rotation 61 is arranged above the second axis of rotation 59 and the second axis of rotation above the third axis of rotation 58. 
Regarding claim 8, Goldman discloses the backrest comprises a first connecting element 62 by means of which the first lever element is rotatably connected to the backrest, and the seat part upper portion comprising a second connecting element 57 by means of which the first lever element is rotatably connected to the seat part upper portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman.
Regarding claim 6, Goldman discloses the first lever element 55 is arranged at a first angle to a vehicle seat longitudinal direction, the first angle changing during the rotation of the backrest.
However, Goldman fails to disclose the first angle preferably having a value of greater than 90.degree. and less than 180.degree., more preferably greater than 100.degree. and less than 175.degree. and particularly preferably greater than 150.degree. and less than 170.degree..
Goldman has no limitations that prevents from using such angles. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range in order to achieve maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Goldman discloses a connecting line between the first axis of rotation 61 and the second axis of rotation 59 is arranged in a first position of the backrest relative to the seat part at a first angle of rotation relative to a vehicle seat height direction and in a second position of the backrest relative to the seat part at a second angle of rotation relative to the vehicle seat height direction.
Goldman fails to disclose the first angle of rotation preferably being greater than 0.degree. and the second angle of rotation greater than 10.degree..
However, Goldman has no limitations that prevent from using such angles. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range in order to achieve maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636